Citation Nr: 1728826	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-28 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability manifested by bilateral hand tremors, to include a nerve disorder. 

2.  Entitlement to service connection, to include on a secondary basis, for obstructive sleep apnea (OSA). 

3.  Entitlement to service connection, to include on a secondary basis, for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to December 1994, including service in the Southwest Asia theater of operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

These matters were remanded by the Board in November 2015 for additional development.  

The appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, review of the record reveals that the claims must again be remanded for additional development prior to appellate consideration.  Where, as here, VA undertakes to provide an examination or obtain an opinion when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 46 (2007).  Accordingly, the Board finds that the claims on appeal must again be remanded to the AOJ in order to obtain adequate medical opinions.

As to the Veteran's claim for service connection for a nerve disorder, the Veteran contends that he has hand tremors that were caused by nerve gas pills taken while he served in the Persian Gulf.  In its November 2014 remand, the Board instructed the examiner to provide an opinion as to whether any nerve disorder was caused by service, to include as a result of taking nerve gas pills.  

Report of the February 2016 VA seizure disorders examination reflects the Veteran has been diagnosed with idiopathic tremors of the hands.  The Veteran described the tremors as "periodic tremors of both his hands about 2-3 [times] per month . . . [which last] a couple of minute[s] and then resolves."  The examiner opined the "claimed condition was less likely than not (less than 50% probability) incurred in or caused by [service]."  In doing so, the examiner explained that "there [has] been no specific [diagnosis] of a nerve condition and [the] current [history] indicates a very mild idiopathic hand tremor of uncertain etiology."  No further opinion or rationale was provided.  

Here, the Board notes that the February 2016 VA examiner inadequately addressed the question posed by the Board in its November 2014 remand.  Specifically, the examiner failed to discuss the significance of the nerve gas pills taken by the Veteran while he served in the Persian Gulf, and whether it was as likely as not that his hand tremors were caused by such.  

In April 1997, the Veteran was provided with a VA neurological examination, which reflects, in pertinent part, a diagnosis of episodic physiologic essential tremors.  Subsequently, a September 1997 VA nerve examination reflects that "there is no evidence of a fixed disease of the nervous system;" however, the examiner documented the Veteran's reports of nerve gas pills on multiple occasions and stated the "medications . . . would be compatible with the symptoms reported by this [Veteran]."  Thus, an addendum opinion is necessary for a VA examiner to comment on (i) the significance of taking nerve gas pills, and (ii) whether the hand tremors the Veteran has experienced since service are a result of taking such pills.  

The Board also notes that in a statement dated in April 2013, the Veteran sought to supplement his claim with a new theory of entitlement.  Specifically, the Veteran claimed entitlement to hand tremors, as due to his service-connected back strain.  A remand is also necessary to address this theory of entitlement.  

Next, the Board turns to the issue of diabetes mellitus, which the Veteran contends is aggravated by his service-connected knee disability, in that he is unable to exercise and control his diabetes due to those conditions.  In its November 2014 remand, the Board instructed the examiner to provide an opinion as to whether the Veteran's diabetes was aggravated beyond the natural progression of the disease as a result of his service-connected orthopedic disabilities.  

Report of the February 2016 VA examination reflects a diagnosis of diabetes mellitus, type II, requiring insulin, a restricted diet, and regulation of activities.  The examiner opined that it is "less likely than not (less than 50% probability) proximately due to or the result of the Veteran's [orthopedic] conditions."  The examiner further stated that there is "no medical literature that supports a connection between [diabetes] and knee and back issues."  

Here, the Board notes that the examiner did not provide the aggravation opinion requested by the Board.  The Veteran has clearly indicated that his orthopedic conditions preclude him from exercising and controlling his diabetes, thereby aggravating his diabetes.  Thus, an addendum opinion is necessary for a VA examiner to comment on whether the Veteran's service-connected orthopedic conditions aggravate his diabetes.

Lastly, the Board turns to the issue of OSA, which the Veteran previously indicated is aggravated by his posttraumatic stress disorder (PTSD).  In its November 2014 remand, the Board instructed the examiner to provide opinions as to the following: (i) whether OSA was directly caused by service; and (ii) whether OSA was aggravated beyond natural progression as a result of his PTSD.  

Report of the February 2016 reflects a diagnosis of OSA, which requires the use of a continuous positive airway pressure (CPAP) machine.  The examiner opined that it is less likely than not that OSA was incurred in or caused by service.  In doing so, the examiner noted a history of sleep disturbance but noted it was "not clearly distinguishable from his COPD."  The examiner further reported that "there is no clear evidence of a record of prolonged snoring or observed episodes of sleep cessation."  The examiner further opined that it is less likely than not that the OSA was proximately due to or the result of the Veteran's PTSD.  


Here, the examiners statements that "there is no clear evidence of a record of . . . observed episodes of sleep cessation" are inconsistent with the evidence of record.  In this regard, the Board notes that several lay statements dated in August and September 1996, respectively, are of record.  Collectively, these lay statements report complaints of restlessness, difficultly sleeping, and daytime somnolence since service.  A statement dated in August 2012 further reflects involuntary cessation of breathing at night.  It is unclear whether or to what extent the lay statements would change the examiner's opinion; however, given that the examiner apparently did not consider it, the Board finds that an addendum opinion is necessary.  See generally Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  

Moreover, that the examiner did not provide the aggravation opinion requested by the Board.  The Veteran contends, in part, that his OSA has been aggravated by his PTSD, in that his symptoms of PTSD, e.g., nightmares, contribute to his difficulty sleeping and his daytime somnolence.  As such, an addendum opinion is also necessary to obtain the opinion sought.  

A statement by the Veteran, by and through his representative, dated in October 2013, provided excerpts from a medical treatise discussing the correlation between chronic obstructive pulmonary disorder (COPD) and OSA.  In particular, the article suggests that "the coexistence of OSA and COPD is [] common, and is referred to as overlap syndrome.  Overlap patients develop more pronounced nocturnal oxygen desaturation than COPD or OSA alone."  Consequently, an opinion is also necessary for a VA examiner to comment on whether the Veteran's service-connected COPD aggravates his OSA.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the examiner who conducted the February 2016 VA neurological examination, if available, to prepare an addendum opinion as to the nature and etiology of any neurological disorder, and if deemed necessary, conduct new examinations of the Veteran.  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.  

Following a review of the claims file and medical history, the VA examiner should offer an opinion as to the following:

a.  Does the Veteran have tremors of the hands?  If so, the examiner should identify whether it is as likely as not (i.e., a 50 percent or better probability) that such disorder is caused by, or otherwise etiologically related to military service.

In rendering any opinion, the examiner should comment on the significance of the prior diagnosis of idiopathic tremors of the hands, and the comments by the September 1997 VA examiner, which indicates that the nerve gas pills, e.g., atropine, "would be compatible with the symptoms reported by this [Veteran]."

b.  Whether it is as likely as not (i.e., a 50 percent or greater probability) that any identified neurological disorder, including tremors of the hands, is proximately due to the Veteran's service-connected PTSD.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Arrange for the examiner who conducted the February 2016 VA diabetes examination, if available, to prepare an addendum opinion as to the nature and etiology of the Veteran's diagnosed diabetes, and if deemed necessary, conduct new examination of the Veteran.  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.  

Following a review of the claims file and medical history, the VA examiner should offer an opinion as to the following:

a.  Whether it is at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's diabetes mellitus disability is aggravated by the Veteran's service-connected orthopedic disabilities.

In rendering any opinion, the examiner should consider the Veteran's statements that his orthopedic conditions preclude him from exercising and controlling his diabetes.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Arrange for the examiner who conducted the February 2016 VA sleep apnea examination, if available, to prepare an addendum opinion as to the nature and etiology of the Veteran's diagnosed OSA, and if deemed necessary, conduct new examination of the Veteran.  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.  

Following a review of the claims file and medical history, the VA examiner should offer an opinion as to the following:

a.  Whether it is as likely as not (i.e., a 50 percent or better probability) that the Veteran's OSA is caused by, or otherwise etiologically related to military service.

In rendering any opinion, the examiner should consider the statements by the Veteran and other sources suggesting continuity of symptomatology, i.e., sleep disturbance, since service, and comment on whether they indicate an early manifestation of a current disability.  

b.  Whether it is as likely as not (i.e., a 50 percent or better probability) that the Veteran's OSA is aggravated by the Veteran's service-connected PTSD.

In rendering any opinion, the examiner should consider the Veteran's statements suggesting that his symptoms of PTSD, e.g., nightmares, aggravate his OSA.  

c.  Whether it is as likely as not (i.e., a 50 percent or better probability) that the Veteran's OSA is aggravated by the Veteran's service-connected COPD.

In rendering any opinion, the examiner should comment on the significance of the medical treatise submitted in October 2013 discussing the correlation between OSA and COPD, and that patients with both "develop more pronounced nocturnal oxygen desaturation than COPD or OSA alone."

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, readjudicate the claims on appeal, to include consideration of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 with respect to the hand tremors.  If any appeal remains denied, issue the Veteran and any representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




